  1   BRETT A. AXELROD (SBN 168657)
      NATHAN A. SCHULTZ (SBN 223539)
  2   FOX ROTHSCHILD LLP
      1980 Festival Plaza Drive, Suite 700
  3   Las Vegas, NV 89135
      Telephone: (702) 262-6899
  4
      Facsimile: (702) 597-5503
  5   Email: baxelrod@foxrothschild.com
             nschultz@foxrothschild.com
  6
      PAUL LABOV
  7   FOX ROTHSCHILD LLP
      101 Park Avenue, Suite 1700
  8   New York, NY 10178
      Telephone: 212-878-7980
  9   Facsimile: 212-692-0940
      Email: plabov@foxrothschild.com
 10
 11   Attorneys for GRM Information Management Services

 12                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 13
                                      SAN FRANCISCO DIVISION
 14
      In re:                                                   Lead Case No.: 2:18-bk-31087 (HLB)
 15
                                                               Chapter 11
 16            SEDGWICK LLP,
 17                                                            NOTICE OF APPEARANCE AND
                                                               REQUEST FOR SPECIAL NOTICE
 18                                    Debtor.
 19
 20   TO THE CLERK OF THE ABOVE-ENTITLED COURT, THE DEBTORS AND
      DEBTORS’ ATTORNEYS OF RECORD, UNITED STATES TRUSTEE, AND OTHER
 21   INTERESTED PARTIES:
 22            PLEASE TAKE NOTICE that the undersigned counsel for GRM Information Management
 23   Services (“GRM”), Creditor in the above-captioned bankruptcy proceeding, requests that all notices
 24   given or required to be given in this case, and all papers served or required to be served in this case,
 25   be given to and served upon the following pursuant to, inter alia, Rules 2002, 9007, and 9010 of
 26   the Federal Rules of Bankruptcy Procedure:
 27
 28

                                                         1
Case: 18-31087     Doc#NOTICE
                        194 Filed: 03/28/19 AND
                              OF APPEARANCE  Entered: 03/28/19
                                                REQUEST        12:06:05
                                                         FOR SPECIAL      Page 1 of 2
                                                                     NOTICE
      169464\00001\92511177.v1
  1
                                 BRETT A. AXELROD , ESQ.
  2                              FOX ROTHSCHILD LLP
                                 1980 Festival Plaza Drive, Suite 700
  3
                                 Las Vegas, Nevada 89135
  4                              Telephone: (702) 262-6899
                                 Facsimile: (702) 597-5503
  5                              Email: baxelrod@foxrothschild.com
  6                              PAUL LABOV, ESQ.
  7                              FOX ROTHSCHILD LLP
                                 101 Park Avenue, Suite 1700
  8                              New York, NY 10178
                                 Telephone: 212-878-7980
  9                              Facsimile: 212-692-0940
                                 Email: plabov@foxrothschild.com
 10
 11           The above counsel further request that they be placed on the Court’s ECF notification and

 12   service list.

 13           PLEASE TAKE FURTHER NOTICE that this notice includes the types of notice referred

 14   to in Federal Rules of Bankruptcy Procedure 2002, 3017(d), 4001, 6006(c), 9010 and 9013,

 15   including, without limitation, all schedules, requests, notices, motions, complaints, stipulations,

 16   settlements, proposed disclosure statements, plans of reorganization, or other pleadings.

 17           PLEASE TAKE FURTHER NOTICE that this notice shall not be construed as a consent to

 18   the jurisdiction of the Court over the party filing this notice, consent to have final orders in noncore

 19   matters entered without de novo review by the United States District Court, waiver of trial by jury

 20   as to matters so triable in this case, waiver of the rights to seek withdrawal of reference, mandatory

 21   or discretionary abstention, or as a waiver or limitation of any right or remedy available to such

 22   party, all of which are expressly reserved.

 23                                                          Respectfully submitted,
 24   Dated: March 28, 2019                                  FOX ROTHSCHILD LLP
 25
                                                    By: /s/ Brett A. Axelrod
 26                                                     Brett A. Axelrod, Esq.
                                                        Attorney for GRM Information Management
 27                                                     Service
 28

                                                         2
Case: 18-31087        Doc#NOTICE
                           194 Filed: 03/28/19 AND
                                 OF APPEARANCE  Entered: 03/28/19
                                                   REQUEST        12:06:05
                                                            FOR SPECIAL      Page 2 of 2
                                                                        NOTICE
      169464\00001\92511177.v1
